Case 2:19-bk-14626-NB Doc 17-1 Filed 04/25/19 Entered 04/25/19 14:34:58              Desc
                Memorandum of Points and Authorities Page 1 of 10


  1 JEFFER MANGELS BUTLER & MITCHELL LLP
    ROBERT B. KAPLAN, P.C. (Bar No. 76950)
  2 rbk@jmbm.com
    Two Embarcadero Center, 5th Floor
  3 San Francisco, California 94111-3813
    Telephone:    (415) 398-8080
  4 Facsimile:    (415) 398-5584

  5 JEFFER MANGELS BUTLER & MITCHELL LLP
    THOMAS M. GEHER (Bar No. 130588)
  6 tmg@jmbm.com
    1900 Avenue of the Stars, 7th Floor
  7 Los Angeles, California 90067-4308
    Telephone:    (310) 203-8080
  8 Facsimile:    (310) 203-0567

  9 Attorneys for UMPQUA BANK

 10

 11

 12                           UNITED STATES BANKRUPTCY COURT

 13                            CENTRAL DISTRICT OF CALIFORNIA

 14                                   LOS ANGELES DIVISION

 15

 16 In re                                             Case No. 2:19-bk-14626-NB

 17 XELAN PROP 1, LLC,                                Chapter 11

 18                Debtors.                           MEMORANDUM OF POINTS AND
                                                      AUTHORITIES IN SUPPORT OF
 19                                                   MOTION FOR ORDER DISMISSING
                                                      CHAPTER 11 CASE WITH PREJUDICE
 20                                                   [11 U.S.C. SECTION 1112(b)]
 21                                                   Date:          April 30, 2019
                                                      Time:          2:00 p.m.
 22                                                   Place:         Courtroom 1545
                                                                     255 East Temple Street
 23                                                                  Los Angeles, CA

 24

 25

 26

 27

 28

      65770193v1                                  1
      MPA ISO MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
Case 2:19-bk-14626-NB Doc 17-1 Filed 04/25/19 Entered 04/25/19 14:34:58                             Desc
                Memorandum of Points and Authorities Page 2 of 10


  1                                                INTRODUCTION
  2                Umpqua Bank's ("Bank") Motion to Dismiss Chapter 11 Case with Prejudice (the

  3 "Motion") seeks an order from this Court dismissing the Chapter 11 case filed by XELAN Prop 1,

  4 LLC ("XELAN") on April 23, 2019, because (a) the case was filed by A. Kihagi, Manager of

  5 XELAN, in pro per in violation of Local Bankruptcy Rule 9001-2(a) and (b) XELAN knowingly

  6 made a false statement in response to Section 9 of XELAN's Voluntary Petition by

  7 misrepresenting that XELAN had not filed any bankruptcy cases for the last eight years. XELAN

  8 fconcealed from this Court that it previously filed a Chapter 11 case, once again in pro per, in the

  9 United States Bankruptcy Court for the Northern District of California in December of 2017.

 10 XELAN's original Chapter 11 case was dismissed by that Bankruptcy Court in January of 2018

 11 because XELAN had filed the case in pro per.

 12                XELAN also failed to file a Statement of Related Cases as required by Local Bankruptcy

 13 Rule 1015-2(b)(1). Local Bankruptcy Rule 1015-2(b)(1) authorizes this Court to dismiss this case

 14 with prejudice as a result of this failure. The Court should do so, along with an order prohibiting

 15 XELAN from filing any future bankruptcy cases without representation by legal counsel.

 16                As will be discussed in detail below, in a pending action filed by the Bank in San

 17 Francisco County Superior Court where a Receiver was appointed over the real property

 18 commonly known as 4018-4022 19th Street, San Francisco, California ("19th Street Property"),

 19 the Receiver recently obtained Orders from the Superior Court authorizing him to (a) sell the 19th

 20 Street Property for $4,550,00, a price achieved through a Superior Court marketing and overbid

 21 process, and (b) close the sale of the 19th Street Property, unless XELAN filed a motion for the

 22 Superior Court to set the amount of the supersedeas bond pursuant to Code of Civil Procedure

 23 section 917.4 and such a bond was filed. Rather than do so, XELAN filed this Chapter 11 case.

 24                The automatic stay which has gone into effect as a result of the filing of this Chapter 11

 25 case will cause irreparable harm to the receivership estate and its creditors, as the buyer of the 19th

 26 Street Property has the right to terminate his contract to purchase the 19th Street Property after

 27 April 24, 2019 and has strict time deadlines to close because the buyer has to complete a 1031 tax

 28 free exchange. Unless this Motion is granted and the XELAN Chapter 11 Case is dismissed, there

      65770193v1                                             2
      MPA ISO MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
Case 2:19-bk-14626-NB Doc 17-1 Filed 04/25/19 Entered 04/25/19 14:34:58                          Desc
                Memorandum of Points and Authorities Page 3 of 10


  1 will be irreparable harm to the receivership estate and to creditors of XELAN.

  2                                           STATEMENT OF FACTS
  3                The facts in support of this Motion are set forth in the accompanying Declaration of Robert

  4 B. Kaplan ("Kaplan Decl.").

  5     The Prior Chapter 11 Case Filed By XELAN In Pro Per In The United States Bankruptcy
                 Court For The Northern District Of California On December 29, 2017
  6
                   On December 29, 2017, XELAN filed an in pro per Voluntary Petition under Chapter 11 of
  7
      the United States Bankruptcy Code in the United States Bankruptcy Court for the Northern
  8
      District of California ("First XELAN Voluntary Petition"), which was assigned Case No. 17-
  9
      31302 ("First XELAN Chapter 11 Case"). The First XELAN Voluntary Petition was signed by
 10
      Anne Kihagi, Manager, in pro per. Kaplan Decl., ¶ 2, Exhibit 1.
 11
                   On December 29, 2017, XELAN filed in the First XELAN Chapter 11 Case its List of
 12
      Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders listing its only
 13
      creditors as the Bank and the "CCSF", i.e., City and County of San Francisco, Office of the City
 14
      Attorney. Kaplan Decl., ¶ 3, Exhibit 2.
 15
                   On January 2, 2018, in the First XELAN Chapter 11 Case, the Honorable Judge Hannah L.
 16
      Blumenstiel, issued an Order to Show Cause Re Dismissal for Lack of Counsel and scheduled a
 17
      hearing thereon on January 18, 2018. Kaplan Decl., ¶ 4, Exhibit 3.
 18
                   At the January 18, 2018 hearing on the Order to Show Cause, Anna Kihagi, Managing
 19
      Member of XELAN and other LLCs that also filed in pro per Chapter 11 cases appeared, as did
 20
      counsel for the City and County of San Francisco. The City and County of San Francisco
 21
      previously had filed a lawsuit against XELAN, et al., alleging tenant harassment claims and
 22
      violations of the City and County of San Francisco Municipal Code, Building Code, and State
 23
      Housing Law. Kaplan Decl., ¶ 5, Exhibit 4, page 8, lines 7-24. Judge Blumenstiel noted during
 24
      the course of the hearing that "This is a Federal Court, not a parking garage, and when you seek
 25
      relief in the Bankruptcy Court, get significant protections because of that." Kaplan Decl. ¶ 5,
 26
      Exhibit 4, page 5, lines 2-4).
 27
                   At the conclusion of the hearing, Judge Blumenstiel ruled as follows (Kaplan Decl. ¶ 5
 28

      65770193v1                                            3
      MPA ISO MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
Case 2:19-bk-14626-NB Doc 17-1 Filed 04/25/19 Entered 04/25/19 14:34:58                            Desc
                Memorandum of Points and Authorities Page 4 of 10


  1 Exhibit 4, page 19, lines 6-17):

  2                THE COURT: Yeah. Okay. I'm going to dismiss these cases. I am not hearing
                   enough justification for continuing the significant protections the Debtor has gotten
  3                so far without paying the price, which is, as I said at the outset of this hearing,
                   transparency.
  4
                   And it is not clear to me these Debtors have a significant need for the automatic stay
  5                at this point, I'm not willing to delay the cases any further without any real
                   confirmation of progress will be made in that period of time. So I will enter orders
  6                dismissing these cases due to the Debtors' failure to have counsel and to comply with
                   court ordered deadlines.
  7
                   On January 18, 2018, the Bankruptcy Court in the First XELAN Chapter 11 Case entered
  8
      its Order Dismissing Case. Kaplan Decl., ¶ 6, Exhibit 5.
  9
        The Lawsuit Filed By The Bank For Specific Performance And Appointment Of Receiver
 10                         Over Two Real Properties Owned By XELAN
 11
                   On March 12, 2018, the Bank filed its Verified Complaint ("Complaint") for: (1) Specific
 12
      Performance and Appointment of Receiver; and (2) Specific Performance and Appointment of
 13
      Receiver in San Francisco County Superior Court, Case No. CGC-18-564941 (the "San Francisco
 14
      Receiver Action"). The Complaint sought to have a receiver appointed over the real properties
 15
      commonly known as 1000-1022 Filbert Street, San Francisco, California ("Filbert Street
 16
      Property") and 4018-4022 19th Street, San Francisco, California ("19th Street Property"). Kaplan
 17
      Decl., ¶7, Exhibit 6.
 18
                   Subsequently, in the San Francisco Receiver Action, the Bank filed an Ex Parte
 19
      Application for Immediate Appointment of Receiver and Preliminary Injunction in Aid of
 20
      Receiver, which was supported by the Declaration of Beverly Tengco in Support of Ex Parte
 21
      Application for Immediate Appointment of Receiver and Preliminary Injunction in Aid of
 22
      Receiver ("Tengco Decl."). Attached as Exhibits 7 and 8 to the Tencgo Declaration are that
 23
      certain Promissory Note Secured by Deed of Trust dated June 13, 2013 executed by XELAN, by
 24
      Anne Kihagi, its Managing Member, in favor of the Bank's predecessor-in-interest in the amount
 25
      of $1,700,000 and a Deed of Trust and Absolute Assignment of Rents and Leases and Security
 26
      Agreement (and Fixture Filing) dated as of June 13, 2013, with respect to the 19th Street Property.
 27
      Kaplan Decl., ¶ 8, Exhibit 7.
 28

      65770193v1                                             4
      MPA ISO MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
Case 2:19-bk-14626-NB Doc 17-1 Filed 04/25/19 Entered 04/25/19 14:34:58                               Desc
                Memorandum of Points and Authorities Page 5 of 10


  1                On April 6, 2018, an Order Appointing Receiver, Injunction in Aid of Receiver was filed

  2 in the San Francisco Receiver Action ("Receiver Order") pursuant to which a Receiver was

  3 appointed over, inter alia, the 19th Street Property. Kaplan Decl., ¶ 9, Exhibit 8.

  4                The Receiver Order contains, inter alia, a Preliminary Injunction in Aid of Receiver which

  5 states in part as follows:

  6                PRELIMINARY INJUNCTION IN AID OF RECEIVER

  7                IT IS FURTHER ORDERED that the Defendant, and all persons and entities now in
                   possession of any part of the Subject Properties and not holding under valid leases,
  8                or rental agreements, shall forthwith surrender their possession thereof to said
                   Receiver, and that all tenants or lessees in possession of any part of the Subject
  9                Properties, and such other persons or entities as may be lawfully in possession
                   thereof, are hereby directed to attorn as tenants, or lessees to said Receiver, and until
 10                further order of this Court, to pay over to said Receiver all rents, issues, income
                   profits, revenues, and lease payments of the Subject Properties now due and unpaid
 11                or that may hereafter become due, and all persons and entities liable for such rents,
                   issues, income, profits, revenues, royalties or lease payments are hereby enjoined and
 12                restrained from paying any rents, issues, income, profits, revenues, royalties, storage
                   unit rentals or lease payments for the Subject Properties to the Defendant, its agents,
 13                servants or attorneys.

 14                IT IS FURTHER ORDERED that the Defendant and its agents, employees and
                   representatives, and all persons or entities acting under or in concert with the
 15                Defendant, are restrained and enjoined from engaging in or performing, directly or
                   indirectly, any or all of the following acts:
 16
                   1.      Demanding, collecting, receiving or in any other way diverting or using any
 17                of the rents, issues, income, profits, revenues, royalties or lease payments emanating
                   from the Subject Properties;
 18
                   2.      Interfering with or hindering in any way whatsoever the Receiver in the
 19                performance of the Receiver's duties herein described and in the performance of any
                   duties incident thereto;
 20
                   3.     Interfering in any manner with the Subject Properties, including its
 21                possession;

 22                4.      Transferring, conveying, assigning, pledging, deeding, selling, renting,
                   leasing, encumbering, changing ownership of, vesting of title to, or otherwise
 23                disposing of the Subject Properties; and

 24                5.     Terminating or otherwise affecting any of the utilities which service the
                   Subject Properties. (Emphasis added.) Kaplan Decl., ¶ 10
 25
                   On March 5, 2019, the Bank filed in the San Francisco Receiver Action its Notice of
 26
      Motion and Motion for Order (1) Instructing Receiver to Sell Real Property Asset Receivership
 27
      Estate; and (2) Confirming Sale of Real Property [4018-4022 19th Street, San Francisco, CA] and,
 28

      65770193v1                                              5
      MPA ISO MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
Case 2:19-bk-14626-NB Doc 17-1 Filed 04/25/19 Entered 04/25/19 14:34:58                             Desc
                Memorandum of Points and Authorities Page 6 of 10


  1 inter alia, a Declaration of Kevin Singer ("Singer Decl.") in support thereof (the "19th Street Sale

  2 Motion"), seeking an Order instructing the Receiver appointed in the San Francisco Receiver

  3 Action to sell the 19th Street Property. Attached as Exhibit 3 to the Singer Decl. was the San

  4 Francisco Purchase Agreement which was executed by the proposed buyer of the 19th Street

  5 Property for the amount of $3,650,000. Addendum A thereto stated in part as follows:

  6                If this transaction does not close on or before [April 24, 2019] . . . Buyer shall have
                   the right to terminate this Agreement by written notice delivered to Seller during the
  7                period commencing on [April 24, 2019] . . . ., and ending 3 business days following
                   receipt of notice thereof from Seller in which event a Deposit shall be immediately
  8                returned to Buyer. (Emphasis added.) Kaplan Decl., ¶ 11, Exhibit 9, page 412.

  9                A hearing was held on the 19th Street Sale Motion on April 10, 2019 in the San Francisco

 10 Receiver Action and the Motion was granted pursuant to an Order which was filed on April 15,

 11 2019 ("19th Street Sale Order"). The 19th Street Sale Order authorized the Receiver to sell the

 12 19th Street Property to the proposed buyer for the price of $4,550,000, as a result of overbidding

 13 which occurred at the April 10, 2019 hearing. Kaplan Decl., ¶ 12, Exhibit 10

 14                During the course of the hearing conducted on the 19th Street Sale Motion, the Honorable

 15 Charles Haines, Judge presiding, stated as follows as set forth on page 5, lines 20-21 of the

 16 transcript of the hearing on the 19th Street Sale Motion:

 17                THE COURT: Wasn't there an injunction saying they couldn't encumber the
                   property?
 18

 19 This comment was made in response to the fact that XELAN had recorded a junior deed of trust

 20 against the 19th Street Property in violation of the provisions of the Preliminary Injunction in Aid

 21 of Receiver set forth above. Kaplan Decl., ¶ 13, Exhibit 11.

 22                Subsequently, XELAN filed in the San Francisco Receiver Action a Notice of Appeal from

 23 the Order Granting the 19th Street Sale Motion and a Notice of Stay ("Notice of Stay"). The

 24 Notice of Stay contended that the Receiver's ability to close a sale of the 19th Street Property as

 25 authorized by the 19th Street Sale Order was automatically stayed by the Notice of Appeal filed by

 26 XELAN from the 19th Street Sale Order. Kaplan Decl., ¶ 14, Exhibit 13.

 27                On April 22, 2019, the Receiver filed an Ex Parte Application for Issuance of Order:

 28 1. Providing Instructions Re Defendant XELAN Prop 1, LLC's Violation of Preliminary

      65770193v1                                             6
      MPA ISO MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
Case 2:19-bk-14626-NB Doc 17-1 Filed 04/25/19 Entered 04/25/19 14:34:58                                  Desc
                Memorandum of Points and Authorities Page 7 of 10


  1 Injunction; 2. Determining That Court Ordered Sale of Receivership Real Property Has Not Been

  2 Stayed Because No Supersedeas Bond Has Been Posted; and 3. Authorizing Receiver to Retain

  3 Counsel in the San Francisco Receiver Action (the "Receiver Ex Parte Application "). The

  4 Receiver Ex Parte Application sought an Order from the Superior Court in the San Francisco

  5 Receiver Action no stay in effect preventing the Receiver from closing the sale of the 19th Street

  6 Property as authorized by the 19th Street Sale Order, absent the filing of a bond by XELAN in an

  7 amount to be determined by the Superior Court. Page 12 of the Receiver Ex Parte Application

  8 noted on page 12, section 28 as follows:

  9                As set forth above, my contractual obligation with the Buyer specifies that the sale
                   close on or before April 24, 2019. While it is not guaranteed that Buyer will
 10                immediately cancel the sale after April 24th, there is a grave danger of that occurring.
                   If the sale is lost – as I fear it will be as a result of Buyer's strict timing requirements
 11                related to its 1031 exchange – the Receivership Estate will lose an excellent sale
                   approved by this Court after significant marketing and overbidding at hearing, and
 12                will unquestionably by significantly harmed. Kaplan Decl., ¶ 15, Exhibit 14.

 13                On April 22, 2019, the Superior Court in the San Francisco Receivership Action entered an

 14 Order granting the Receiver's Ex Parte Application (the "No Stay Order"), which ordered, inter

 15 alia, that the Receiver was authorized to close the sale of the 19th Street Property as set forth in the

 16 19th Street Sale Order and stated in part that:

 17                [A]ny individual wishing to effectuate a stay of the proposed sale of 19th Street must
                   first apply to this Court to set the amount of supersedeas bond pursuant to California
 18                Code of Civil Procedure § 917.4 Until the time as the amount of such bond is set
                   and the bond is posted in that amount by the appellant, the Receiver is free to close
 19                the sale of 19th Street. Kaplan Decl., ¶ 16, Exhibit 15.

 20                The No Stay Order further authorized the Receiver to sell the 19th Street Property free and

 21 clear of the deed of trust recorded by XELAN in violation of the Receiver Order, Preliminary

 22 Injunction. Kaplan Decl., ¶ 17.

 23                To date, (a) XELAN has not filed any motion in the San Francisco Receiver Action to stay

 24 the sale of the 19th Street Property and have the Superior Court determine the amount of any bond

 25 and (b) the Superior Court has not made any rulings with respect to a supersedeas bond to stay the

 26 19th Street Sale Order. Id.

 27

 28

      65770193v1                                                7
      MPA ISO MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
Case 2:19-bk-14626-NB Doc 17-1 Filed 04/25/19 Entered 04/25/19 14:34:58                             Desc
                Memorandum of Points and Authorities Page 8 of 10


  1                                      The Second XELAN Chapter 11 Case
  2
                   On April 23, 2019, XELAN filed a Voluntary Petition for Non-Individual Filing
  3
      Bankruptcy in the United States Bankruptcy Court for the Central District of California ("Second
  4
      XELAN Voluntary Petition"), Case No. 2:19-bk-14626-NB ("Second XELAN Chapter 11 Case").
  5
      The Second XELAN Voluntary Petition had the following deficiencies:
  6
                          a.      The Second XELAN Voluntary Petition was filed in pro per by and signed
  7
      by Anne Kihagi, Manager; and
  8
                          b.      Section 9 of the Second XELAN Voluntary Petition failed to disclose to the
  9
      Court the First XELAN Chapter 11 Case previously filed in 2017 and stated as follows:
 10
                   Were prior bankruptcy cases filed by or against the debtor within the last eight years?
 11                  No.
                   Kaplan Decl., ¶ 18, Exhibit 16.
 12
                   The Second XELAN Voluntary Petition filed by XELAN did not include a Statement of
 13
      Related Cases, as required by Central District Local Bankruptcy Rule 1015-1(b)(1) Kaplan Decl.,
 14
      ¶ 19.
 15
                                                      ARGUMENT
 16
                   A.     Standards for Dismissing a Chapter 11 Case and the Local Rules of this Court
 17
                          Applicable to the Second XELAN Chapter 11 Case
 18
                   11 U.S.C. § 1112(b) provides that a Chapter 11 Case may be dismissed on request of any
 19
      party-in-interest, after notice any hearing, if dismissal is in the best interests of creditors and the
 20
      estate and if the moving party establishing "cause" for a dismissal. Bankruptcy Code § 1112(b)
 21
      sets forth 10 non-exclusive examples of cause. "Cause" is not defined in Bankruptcy Code
 22
      § 1112(b), although the legislative history to this section provides that "[s]ubsection (b) gives wide
 23
      discretion to the Court to make an appropriate disposition of the case when a party-in-interest
 24
      requests." H.R. Rep. No. 595, 95th Cong., 1st Sess. 405-406 (1977). See Pryor v. United States
 25
      Tr. (In re Pryor) (2016) WL 6835372 at *5 (Mem. Dec.) (9th Cir. BAP Nov. 18, 2016) (citing
 26
      Kahn v. Rund, 2012 WL 2043074, at *5 (Mem. Dec.) (9th Cir. BAP 2012) (noting that
 27
      Bankruptcy court enjoys broad discretion in determining what constitutes what cause."
 28

      65770193v1                                             8
      MPA ISO MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
Case 2:19-bk-14626-NB Doc 17-1 Filed 04/25/19 Entered 04/25/19 14:34:58                            Desc
                Memorandum of Points and Authorities Page 9 of 10


  1                Local Bankruptcy Rule 1015-2(b)(1) states:

  2                A petition commencing a case must be accompanied by court mandated Form F
                   1015-2.1 STMT. RELATED. CASES Statement of Related Cases.
  3

  4 Furthermore, Local Bankruptcy Rule 1015-2(b)(3) provides:

  5                The failure to provide complete and accurate information in court-mandated Form F
                   10115-2.1 STMT. RELATED. CASES may subject the petitioner or its attorney to
  6                appropriate sanctions including the appointment of a trustee or dismissal of the case
                   with prejudice. (Emphasis added.)
  7

  8                Further, Local Bankruptcy Rule 9011-2(a) provides:

  9                A corporation, a partnership including a limited liability partnership, a limited
                   liability company . . . may not file a petition or otherwise appear without counsel in
 10                any case or proceeding . . .

 11                B.     XELAN's Failure to Comply with Local Rules 1015-2(b)(1) and 9011-2(a) are
                          Cause Justifying the Dismissal of XELAN's Second Chapter 11 Case With
 12                       Prejudice and a Bar to Refiling Any Further Cases Unless XELAN is
                          Represented by Legal Counsel
 13

 14                XELAN's Second Chapter 11 Case was filed in complete disregard of this Court's Local
 15 Rules 1015-2(b)(1) and 9011-2(a). Furthermore, the Second XELAN Voluntary Petition

 16 contained a false statement, and failed to advise this Court that XELAN had filed its First XELAN

 17 Chapter 11 Case in the United States Bankruptcy Court for the Northern District of San Francisco

 18 back in 2017.

 19                In view of the current procedural status of the San Francisco Receiver Action, it is clear
 20 that XELAN was engaged in forum shopping, in an effort to take advantage of the automatic stay

 21 to prevent the Receiver from closing the sale of the 19th Street Property, as authorized by the

 22 Superior Court in the San Francisco Receiver Action. XELAN should not be entitled to obtain the

 23 benefits of the automatic stay in view of the false statement made in the Second XELAN

 24 Voluntary Petition and its complete disregard for this Court's local rules. Unless this case is

 25 dismissed, creditors and the receivership estate will be significantly harmed, in that the Receiver

 26 will not be able to close a sale of the 19th Street Property at the Superior Court approved sale price

 27 of $4,450,000. The Court should not tolerate this type of gamesmenship and misrepresentation

 28 which has been engaged in by XELAN. Therefore, the Bank respectfully requests that its Motion

      65770193v1                                             9
      MPA ISO MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
Case 2:19-bk-14626-NB Doc 17-1 Filed 04/25/19 Entered 04/25/19 14:34:58                       Desc
                Memorandum of Points and Authorities Page 10 of 10


  1 be granted, that the XELAN Chapter 11 Case be dismissed with prejudice, and that the Court issue

  2 an Order prohibiting XELAN from filing any future Chapter 11 cases unless it is represented by

  3 legal counsel. In this regard, it is should be noted that the United States Bankruptcy Court for the

  4 Northern District of California through its Local Rule 9010-1(a0, also requires that any entity

  5 other than a natural person cannot be a debtor in a bankruptcy case "except through counsel

  6 admitted to practice in this District".

  7                                               CONCLUSION
  8                For the foregoing reasons, the Bank's Motion should be granted, the Second XELAN

  9 Chapter 11 Case should be dismissed with prejudiced, along with an Order prohibiting XELAN

 10 from filing any future Chapter 11 cases except when it is represented by legal counsel.

 11 DATED: April 25, 2019                          JEFFER MANGELS BUTLER & MITCHELL LLP
                                                   ROBERT B. KAPLAN, P.C.
 12                                                THOMAS M. GEHER
 13

 14
                                                   By:    /s/ Robert B. Kaplan
 15                                                                 ROBERT B. KAPLAN, ESQ.
                                                         Attorneys for UMPQUA BANK
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      65770193v1                                         10
      MPA ISO MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
